Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/20 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 4, 12, 13,  17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grobman in view of Rash (Pub. No. US 2015/0006917) in view of Cheng in view of Lovin (Pub. No. US. 2005/0240816) in further view Matsumoto (Pub. No. US 2011/0010713).
Claim 1, Grobman teaches “a method performed by a physical computing system, the method comprising: detecting a halt instruction for execution on a virtual processor of a virtual machine; with a physical processor, exiting a context of the virtual machine to a context of the hypervisor ([0017] “In existing virtualization environments a virtualization trap may occur in some circumstances. This trap causes an exit to the VMM from processing on a guest VM. In some environments, this trap is called a VM_exit. Embodiments of the invention cause a trap, or VM_exit, to occur when predetermined instructions are executed in a guest VM. Control transfers to the VMM, which makes a note of this usage. In an embodiment, the VMM clears the trap mechanism, so that subsequent usage of the predetermined instruction does not cause additional traps during the current session. Thus, only the first usage of the predetermined instruction will cause a trap.”)”.
However, Grobman may not explicitly teach “keeping the virtual processor in an operating state in response to determining that interrupts are enabled and determining that a time period between the halt instruction and when a last halt instruction was executed does not exceed a threshold time period”.
Rash teaches “keeping the virtual processor in an operating state in response to determining that interrupts are enabled ([0025] In one or more embodiments, when the core 102 is operating in the protected PM mode, software interrupts to the core 102 may be disabled. As used herein, "software interrupts" may refer to interrupts and/or exceptions other than the PM interrupts received through the OS interface 160… For example, when operating in the protected PM mode, the core 102 may ignore any interrupts or exceptions issued by a device driver, interrupts or exceptions resulting from the execution of the application 104 or from non-PM related aspects of the OS 103, page faults, privilege exceptions, etc.) and determining that a time period between the halt instruction and when a last halt instruction was executed does not exceed a threshold time period ([0024] In another example, the protected PM mode logic 130 may terminate the protected PM mode if the event detectors 105 determine that a maximum time period for the protected PM mode has expired. [0030] In one or more embodiments, some new and/or redefined instructions may enable the core 102 to ignore or disable software interrupts which may interfere with PM functions. For example, in some embodiments, a standard "halt" instruction may be redefined to ignore an interrupt for a given number of clock cycles, until PM code is completed, etc. In some embodiments, some new and/or redefined instructions may enable the core 102 to ignore or delay software interrupts during the protected PM mode. Thus, such instructions may be used as part of disabling software interrupts (i.e., step 330). [0078] It should be understood that a processor core may support multithreading (executing two or more parallel sets of operations or threads), and may do so in a variety of ways including time sliced multithreading, simultaneous multithreading (where a single physical core provides a logical core for each of the threads that physical core is simultaneously multithreading), or a combination thereof (e.g., time sliced fetching and decoding and simultaneous multithreading thereafter such as in the Intel.RTM. Hyperthreading technology).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Rash with the teachings of Grobman in order to provide a method that teaches, as evidence, how virtual processors remain operating state during interrupts. The motivation for applying Rash teaching with Grobman’s teaching is to provide a method that allows for interrupts to be delivered at certain manageable events. Grobman, Rash are analogous art directed towards virtual processors. Together Grobman, Rash teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Rash with the teachings of Grobman by known methods and gained expected results. 
However, the combination may not explicitly teach the remaining limitations.
Cheng teaches “detecting a halt instruction for execution on a virtual processor of a virtual machine; determining that there are no instructions outside the context of the virtual machine pending execution on the physical processor ([0036] During a global context switch, hypervisor 205 can use configuration registers (not shown) of a PF to switch a processor, for example, a GPU, from one VF to another VF or from a PF to a VF. A global switch signal 220 is propagated from a bus interface function (BIF) 215 to IP block 210. Prior to the switch, hypervisor 205 disconnects a VM from its associated VF (by un-mapping memory mapped input/output (MMIO) register space of the VF, if previously mapped) and ensures any pending activity in a system fabric has been flushed to the processor. [0038] At operation 240, IP block 210 drains its internal pipeline to allow commands in its internal pipeline to finish processing and the resulting output to be flushed to memory, according to an embodiment. However, IP block 210 may not be allowed to accept any new commands until reaching its idle state. In an embodiment, new commands are not accepted so that a processor does not carry any existing commands to a new VF (Examiner notes the new VF is interpreted as the Virtual processor to be switched in.) or PF and can accept a new global context when switching into the next VF or PR): in response to the determining and before occurrence of an event intended to take the virtual processor out of a halt state, executing a pause instruction and then re-entering the context of the virtual machine ([0047] At operation 312, GPU runtime control unit 362 determines whether VF_FLR has completed execution and returned the VF to an idle status. GPU runtime control unit 362 can determine the status of the VF by checking a register (for example, command status register 332) of GPU-IOV capability structure 330. If it is determined that the VF has returned to an idle status, the VF was successfully reset. Method 300 subsequently proceeds to operation 316 where GPU runtime control unit 362 restores the configuration data of the VF previously saved (for example, VF PCI configuration space 341) and notifies GPU 360 about the reset of the VF. This can be performed by writing a corresponding bit in a register (for example, reset notification register 333) of GPU-IOV capability structure 330. According to an embodiment, in response to writing a corresponding bit in, a register, a special interrupt/notification signal is generated and propagated (i.e. “event”). The interrupt/notification signal can be propagated to a driver of the VF, for example. The interrupt/notification signal provides an indication that a reset operation has been performed. [0090] In an embodiment, once hypervisor 205 issues a reset for a function, for example, as described at operation 308 of FIG. 3 for VF(0), or as described at operation 408 of FIG. 4 for the PF. The reset request is then communicated by BIF 215 to RCU/SMU 602, for example, using FCN_ID. RCU/SMU 602 sets the reset of the function by writing to a register, for example, registers 606 located in GMC 604. Once a bit vector in registers 606 is set, Engines 616 and 618 will halt any new activity related to the reset and follows the reset process described above. In an embodiment, RCU/SMU 602 can perform a hard reset by resetting registers 610 located in GMC 604.” Examiner notes Cheng teaches registers are reset prior to storing configuration data and therefore it would be obvious to one ordinarily skilled in the art pausing is performed prior to the “event”.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Cheng with the teachings of Grobman, Rash in order to provide a method that teaches, as evidence, how virtual processors are managed during context switches. The motivation for applying Cheng’s teaching with Grobman, Rash teaching is to provide a method that reduces latency. As further evidence the interrupt as taught by Cheng is an event intended to take the virtual processor out of halt state, Grobman, Rash, Cheng, are analogous art directed towards virtual processors. Together Grobman, Rash, Cheng, teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Cheng with the teachings of Grobman, Rash by known methods and gained expected results. 
However, the combination may not explicitly teach halting is a pausing instruction.
Lovin teaches as evidence a halt instruction pauses a system and therefore teaches “pause instruction ([0042] This " HALT" command may be processed by debugging software and/or an ITP to pause the target system.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Lovin with the teachings of Grobman, Rash, Cheng in order to provide evidence that teaches details of a halt instruction causing a pause in the system. Together Grobman , Rash, Cheng, and Lovin teach every limitation of the claimed invention. Since the teachings were known at the filing time of invention, one of ordinary skill could have applied the teachings of Lovin with the teachings of Grobman , Rash, Cheng by known methods and gained expected results. 

Matsumoto teaches “determining that a time period between the halt instruction and a previous time the virtual processor entered a halt state does not exceed a threshold time period ([0145] When the virtual processor halt duration predicted value E (155a) of the virtual processor 0 (202a) is smaller than the predetermined blocking processing time cost TB (101), the busy wait method is selected regardless of whether there is any virtual processor enabled to be allocated to the currently operating physical processor 0 (002a) or not. In this case, it is preferable from the two view points of processor utilization ratio and performance that the busy wait method is applied because the halt duration of the virtual processor 0 (202a) is smaller than the blocking processing time cost TB (101) (see FIG. 13A). [Fig. 5] Virtual processor halt duration [Fig. 13A] E showcasing less than blocking processing time cost)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Matsumoto with the teachings of Grobman, Rash, Cheng, Lovin in order to provide a teaching for determining halt duration less than a threshold for the purposes of improving context switching. Grobman, Rash, Cheng, Lovin and Matsumoto are analogous art directed towards improving upon context switching. Together Grobman, Rash, Cheng, Lovin, and Matsumoto teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Matsumoto with the teachings of Grobman, Rash, Cheng, Lovin by known methods and gained expected results. 
Claim 3, the combination teaches the claim, wherein Grobman teaches “the method of claim 1, further comprising, determining that there are instructions for processes outside the context of the virtual machine pending execution on the physical processor, wherein the instructions pending execution comprise tasks for a hypervisor process ([0022] “In an example execution, an FP instruction, like FDIV, may be executed, as in 207. Control is transferred to the VMM to take appropriate action based on the operation causing the trap in 209. In this case, the usage of FDIV is associated with the guest VM that executed the instruction to indicate that FP register context must be saved for this VM. Once the VMM has identified that the guest VM has a need for the FP register context to be saved, the trap is deactivated in 211 so that each subsequent FP instruction will not cause a trap in the current session.”)”.
Claim 4, the combination teaches the claim, wherein Cheng teaches “the method of claim 1, further comprising, determining that there are instructions for processes outside the context of the virtual machine pending execution on the physical processor, wherein the instructions pending execution for processes outside the context of the virtual machine-comprise tasks for a different virtual machine process ([0036] During a global context switch, hypervisor 205 can use configuration registers (not shown) of a PF to switch a processor, for example, a GPU, from one VF to another VF or from a PF to a VF. A global switch signal 220 is propagated from a bus interface function (BIF) 215 to IP block 210. Prior to the switch, hypervisor 205 disconnects a VM from its associated VF (by un-mapping memory mapped input/output (MMIO) register space of the VF, if previously mapped) and ensures any pending activity in a system fabric has been flushed to the processor. [0038] At operation 240, IP block 210 drains its internal pipeline to allow commands in its internal pipeline to finish processing and the resulting output to be flushed to memory, according to an embodiment. However, IP block 210 may not be allowed to accept any new commands until reaching its idle state. In an embodiment, new commands are not accepted so that a processor does not carry any existing commands to a new VF (Examiner notes the new VF is interpreted as the Virtual processor to be switched in.) or PF and can accept a new global context when switching into the next VF or PR)”.
Rational to claim 1 is applied here.
Claim 12, “a computing system comprising: a processor; and a memory comprising computer readable instructions that when executed by the processor, cause the system to: run a hypervisor to host a virtual machine; detect a halt instruction for execution by a virtual processor; cause the processor to exit a context of the virtual machine; keep the virtual processor in an operating state in response to determining that interrupts are enabled and determining that a time period between the halt instruction and when a last halt instruction was state does not exceed a threshold time period; determine that there are no instructions outside the context of the virtual machine in response to the  is similar to claim 1 and therefore is rejected using the same references and citations.
Claim 13, “the system of claim 12, wherein the processor is to further cause the system to determine that there are instructions for processes outside the context of the virtual machine pending execution on the processor, wherein the processor is to further cause the system to halt the virtual processor in response to determining that another virtual machine has pending instructions for the processor” is similar to claim 4 and therefore is rejected using the same references and citations.  
Claim 17, “the system of claim 12, wherein the processor is to further cause the system to determine that there are instructions for processes outside the context of the virtual machine pending execution on the processor, wherein the instructions for processes outside the associated with a different virtual machine” is similar to claim 4 and therefore is rejected using the same references and citations.      
Claim 18, “a method performed by a physical computing system, the method comprising: detecting that a guest system running on a virtual machine has provided a halt instruction for execution on a virtual processor of the virtual machine; with a physical processor of the physical system, switching from a context of the virtual machine to a context of the hypervisor; and executing a pause instruction and then re-entering the context of the virtual machine before occurrence of an event intended to take the virtual machine out of a halt state and in response to the determining that: interrupts are enabled; a time period between the halt instruction and when a last halt instruction was executed does not exceed a threshold time period; and there are no instructions pending for processes outside the context of the virtual machine pending execution on the physical processor” is similar to claim 1 and therefore is rejected using the same references and citations.      
Claim 20, “the method of claim 18, wherein re-entering the context of the virtual machine in response to determining that further comprises: there are instructions pending execution for processes outside the context of the virtual machine on the physical processor, wherein the instructions pending for processes outside the context of the virtual machine are associated with a different virtual machine” is similar to claim 4 and therefore is rejected using the same references and citations.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grobman in view of Rash in view of Cheng in view of Lovin view of Matsumoto in further view of Olszewski.
Per claim 2, the combination may be silent regarding the limitations of claim 2.
Olszewski teaches “the method of claim 1, further comprising, halting the virtual processor if the time period between the halt instruction and the previous time the virtual processor entered the halt state exceeds the threshold time period ([0062] “Referring again to block 514, if a determination is made that the total time spent spinning is greater than the Idle threshold, the process passes to block 516 which illustrates yielding this processor. The process then passes to block 508 which depicts exiting this "spin lock" process”. [0063] “As described above with reference to the Idle threshold that was utilized for yielding a processor, the Idle threshold used for determining if a spin lock process has spent too long spinning is also autonomic, or self-tunable. The spin lock process Idle threshold could tune itself, similarly to the yielding process Idle threshold, by setting a new spin lock process Idle threshold to a time spent spinning waiting for a lock”.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Olszewski with the teachings of Grobman , Rash, Cheng, and Lovin in order to provide a method that teaches halting VCPU in response to exceeding a threshold. The motivation for applying Olszewski’s teaching with teachings of Grobman , Rash, Cheng, and Lovin is to provide a method that allows for a VM to yield a processor in order to save CPU cycles. Grobman , Rash, Cheng, Lovin, and Olszewski are analogous art directed towards improving upon context switching. Together Grobman , Rash, Cheng, Lovin, and Olszewski teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Olszewski with the teachings of Grobman , Rash, Cheng, and Lovin by known methods and gained expected results.
Claim 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grobman in view of Rash in view of Cheng in view of Lovin in view of Matsumoto in further view of Chalmer.
Per claim 6, the combination may not explicitly teach the limitations of the claim.
Chalmer teaches “the method of claim 1, wherein re-entering the context of the virtual machine comprises re-entering at a same address as the halt instruction ([Col. 7, Line 56 - Col. 8, Line 13] “The interrupt dispatch code (i.e. “event”) identifies an associated instance that is able to be run on the current CPU and begins to execute its ISR(s) by performing an ISR context swap… After the ISR or ISRs are complete (i.e. Examiner notes that the determination of ISR completion is interpreted as "determining that there are no instructions pending execution on the physical processor" because the ISR is complete.), the interrupt dispatch code restores the context of the previous instance (Examiner interprets the “previous instance” as the Guest VM that is being restored as taught by Grobman) (stage 660). Therefore the instance 202 that was running before the interrupt can proceed from the point at which it was interrupted. When an instance registers an ISR, that ISR will always run in the processor state of that instance regardless of what instance may be running when the associated interrupt occurs. This ensures that the ISR will always use the hardware resources and page tables of the instance in which it was registered.”)”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chalmer with the teachings of Grobman, Rash, Cheng, Lovin, Matsumoto in order to provide a method that teaches details of context switching. Grobman, Rash, Cheng, Lovin, Matsumoto, and Chalmer are analogous art directed towards improving upon context switching. Together Grobman, Rash, Cheng, Lovin, Matsumoto, and Chalmer teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chalmer with the teachings of Grobman, Rash, Cheng, Lovin, Matsumoto by known methods and gained expected results. 
Claim 10, the combination may not explicitly teach the limitations of the claim.
Chalmer teaches “the method of claim 1, further comprising in response to determining that there are instructions for processes outside the context of the virtual machine pending execution on the physical processor: executing the instruction for process outside the context of the virtual machine ([Col. 7, Lines 41-55] “In stage 640, the instance that is associated with the received interrupt is identified. Specifically, the interrupt dispatch code determines which instance 202 registered the ISR 324. The associated instance must be among the set of instances that has registered an interrupt handler for the received interrupt, that can be run on the current CPU, and that is not actively running on another CPU. If more than one instance satisfies the foregoing criteria, selection of the instance is random. For example, by selecting instances based on an instance number assigned when each instance is first executed. In this case, there is no specified execution ordering between several instances that have registered handlers for the same interrupt, including whether or not the currently running instance is selected before or after other eligible instances.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chalmer with the teachings of Grobman, Rash, Cheng, Lovin, Matsumoto in order to provide a method that teaches details of context switching. Grobman, Rash, Cheng, Lovin, Matsumoto, and Chalmer are analogous art directed towards improving upon context switching. Together Grobman, Rash, Cheng, Lovin, Matsumoto, and Chalmer teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chalmer with the teachings of Grobman, Rash, Cheng, Lovin, Matsumoto by known methods and gained expected results. 
Claims 7, 16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grobman in view of Rash in view of Cheng in view of Lovin in view of Matsumoto in further view of Oney.
Per claim 7, the combination may not teach the limitations of the claim.
Oney teaches “the method of claim 1, wherein re-entering the context of the virtual machine comprises re-entering at an address subsequent to the halt instruction ([0067] “Sixth, the original calling thread is re-scheduled and the HVCALL call [6] enters the hypervisor requesting continuation of the original operation, namely DoTwiddle( ). Seventh, the saved state is restored [7] and the operation continues. Eighth, the operation eventually is completed [8] (having originally started in the second action [2] via the original HVCALL [1]). Ninth, the hypervisor 804 releases any resources [9] it was using to store the state of the operation. Finally, in the tenth action, the hypervisor 704 updates the guest registers 707 with the result of the operation together with any output parameters [10]. The guest EP is then advanced past HVCALL (where IP=X+n, where n is the length of the HVCALL instruction) and control is transferred back to the calling guest partition 702.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Oney with the teachings of Grobman, Rash, Cheng, Lovin, Matsumoto in order to provide a method that teaches as evidence where a guest OS is resumed. The motivation for applying Oney’s teaching with teachings of Grobman, Rash, Cheng, Lovin, Matsumoto is to provide a method that allows for resuming execution at a location of the Guest OS. Grobman, Grobman, Rash, Cheng, Lovin, Matsumoto and Oney are analogous art directed towards improving upon context switching. Together Grobman, Rash, Cheng, Lovin, Matsumoto and Oney teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Oney with the teachings of Grobman, Rash, Cheng, Lovin, Matsumoto by known methods and gained expected results. 
Claim 16, “the system of claim 12, wherein the processor is further to cause the system to re-enter the context of the virtual machine at an address that is at or after an address of the halt instruction” is similar to claim 7 and therefore is rejected using the same references and citations. 
Per claim 19, “the method of claim 18, wherein re-entering the context of the hypervisor comprises re- entering the context of the virtual machine at an address that is at or after an address of the halt instruction” is similar to claim 8 and therefore is rejected using the same references and citations.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grobman in view of Rash in view of Cheng in view of Lovin in view of Matsumoto in further view of Inoue.
Per claim 8, the combination may not explicitly teach the limitations of the claim.
Inoue teaches “the method of claim 1, further comprising, before re-entering the context of the virtual machine, executing a waiting instruction ([0061] The command emulation unit 310 of the VMM 300 analyzes the factor of the VM-Exit (step 510), and executes processing corresponding to that factor (steps 520, 530 to 532). Processing corresponding to a factor is, for instance, when the factor is a HALT command for halting the operation of the logical CPU ( HALT command), freeing the RUN state of the logical CPU process by the process scheduling processing unit 370 calling the process switch processing (step 530).)”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Inoue with the teachings of Grobman, Rash, Cheng, Lovin, Matsumoto in order to provide a method that teaches details of context switching. Grobman, Zabaljauregui, Cheng, Lovin, Matsumoto and Inoue are analogous art directed towards improving upon context switching. Together Grobman, Rash, Cheng, Lovin, Matsumoto and Inoue teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Inoue with the teachings of Grobman, Rash, Cheng, Lovin, Matsumoto by known methods and gained expected results. 
Claims 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grobman in view of Rash in view of Cheng in view of Lovin in view of Matsumoto in further view of Coleman.
Per claim 9, may be silent regarding the limitations of claim 9.
Coleman teaches “the method of claim 1, further comprising, halting the virtual processor in response to determining that interrupts are not enabled ([0034] “In various additional embodiments, settings may be adjusted to ensure that a guest OS is not pre-empted from running unless the guest OS executes an instruction to cause a VM exit. In one embodiment, real time interrupt module 110 may modify the typical hypervisor initialization to disable HLT exiting. The term " HLT exiting" refers to performing a VM exit when a " halt" (HLT) command is executed by the processor running the guest OS. Thus, referring again to FIG. 1, when guest OS 108mis running on processor 104a, the processor, via guest OS 108m, may execute an HLT instruction, which places the processor 104ain the idle state. Under conventional operation, the execution of the HLT instruction may cause a VM exit in which a transition to root mode of operation takes place. Thus, the hypervisor 106 may be invoked, such that when the idle state is terminated, the guest OS 108mis no longer running Instead, consistent with the present embodiments, because the VM exit is not triggered by execution of the HLT instruction, the guest OS 108mretains processor control after the processor 104aexits the idle state. In one embodiment, the disabling of HLT exiting may be accomplished by modifying a control field. For example, a value of a bit that specifies whether a guest execution of the HLT instruction causes a VM exit may be set to "zero" to indicate that VM exit does not take place upon HLT execution. While disabling of HLT exiting prevents a processor that the guest is running on from being used by other virtual machines, the disabling may assure low latencies by maintaining control by the guest OS”.)”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Coleman with the teachings of Grobman, Rash, Cheng, Lovin, Matsumoto in order to provide a method that teaches allowing a VCPU to halt in response to interrupts being disabled. The motivation for applying Coleman’s teaching with Grobman, Rash, Cheng, Lovin, Matsumoto teaching is to provide a method that allows for VM to remain in a halted state to assure low latencies. Grobman, Rash, Cheng, Lovin, Matsumoto and Coleman are analogous art directed towards improving upon context switching. Together Grobman, Rash, Cheng, Lovin, Matsumoto and Coleman teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Coleman with the teachings of Grobman, Rash, Cheng, Lovin, Matsumoto by known methods and gained expected results. 
Claim 14, “the system of claim 12, wherein the processor is to further cause the system to halt the virtual processor if it is determined that interrupts are not enabled” is similar to claim 9 and therefore is rejected using the same references and citations.   
Claims 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grobman in view of Rash in view of Cheng view of Lovin in view of Matsumoto in further view of Bingham.
Claim 11, the combination may not explicitly teach the limitations of the claim.
Bingham teaches “The method of claim 1, further comprising, determining that there are instructions for processes outside the context of the virtual machine pending execution on the physical processor, wherein the instructions outside the context of the virtual machine pending execution for processes outside the context of the virtual machine-comprise tasks for a ([0037] An assigner 235 can select a queue entry (defining a task) from queue 220 and assign it to one or more resources (e,g., a host cluster, a host and/or a VM). The selection can be based on a prioritization of queue entries in queue 220 (e.g., such that a highest priority task is selected). The selection can also or alternatively depend on real-time system loads.)”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bingham with the teachings of Grobman, Rash, Cheng, Lovin, Matsumoto in order to provide a method that teaches tasks may comprise host tasks. The motivation for applying Bingham’s teaching with Grobman, Rash, Cheng, Lovin, Matsumoto teaching is to provide a method that allows for tasks to be performed by a host. Grobman, Rash, Cheng, Lovin, Matsumoto and Bingham are analogous art directed towards improving upon context switching. Together Grobman, Rash, Cheng, Lovin, Matsumoto and Bingham teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bingham with the teachings of Grobman, Rash, Cheng, Lovin, Matsumoto by known methods and gained expected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199